IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,158


EX PARTE MICHAEL JOSEPH SIEMER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 9420142-A IN THE 208th JUDICIAL DISTRICT COURT
HARRIS COUNTY



 Per Curiam.


O P I N I O N



 This is a post-conviction application for a writ of habeas corpus filed pursuant to tex.
code crim. proc. art. 11.07.  Applicant was convicted of indecency with a child. 
Punishment was assessed at confinement for twenty years.   This conviction was affirmed,
Siemer v. State, No. 14-99-00849-CR (Tex.App. - Houston [14th Dist.], delivered November
30, 2000, no pet.). 
	Applicant contends, inter alia,  that his plea was rendered involuntary when both
counsel, and the trial court, incorrectly admonished him regarding the punishment range in
this cause.
	The trial court has entered findings of fact, supported by the record, that Applicant
was incorrectly admonished, by both counsel and trial court, regarding the correct
punishment range in this cause.  Applicant is entitled to relief.  
	Relief is granted.  The judgment in cause number 9420142 in the 208th Judicial
District Court of Harris County is vacated, and the Applicant is remanded to the custody of
the Sheriff of Harris County, to answer the charges as set out in the indictment. 
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Correctional Institutions and Parole divisions.
DELIVERED: April 27, 2005
DO NOT PUBLISH